United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Kittery, ME, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0943
Issued: July 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 30, 2017 appellant filed a timely appeal from a December 23, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
to the left fifth finger causally related to an accepted July 23, 2016 employment incident.
FACTUAL HISTORY
On August 2, 2016 appellant, then a 49-year-old firefighter, filed a traumatic injury claim
(Form CA-1) alleging that, while turning the steering wheel of a fire engine at 10:30 a.m. on
1

5 U.S.C. § 8101 et seq.

July 23, 2016, he caught his left fifth finger on a pillar-mounted handle, bending the digit in an
unnatural position as he turned the wheel, causing a sprain and dislocation.
Appellant provided July 31, 2016 records from a hospital emergency room walk-in
center. A physician assistant noted that appellant injured his left fifth finger “about nine days
ago,” sustaining “a crush injury” at work. Appellant provided intake forms reiterating that the
injury occurred at work on July 23, 2016, when his “left pinky got caught on a handle, mounted
on a pillar” as he turned the steering wheel. The physician assistant diagnosed a sprain of the
proximal interphalangeal joint of the left fifth finger. X-rays of the left fifth finger reviewed by
Dr. Richard N. Gray, a Board-certified radiologist, showed normal alignment without fracture
and unremarkable soft tissues. The physician assistant opined that the x-rays showed soft tissue
swelling in the middle phalanx of the left fifth finger. She “buddy taped” appellant’s left fourth
and fifth fingers and noted work restrictions.
In an August 11, 2016 letter, OWCP notified appellant of the additional evidence needed
to establish his claim, including a physician’s report explaining how the July 23, 2016 incident
could have caused the claimed injury. It cautioned that the July 31, 2016 reports were not
considered medical evidence as physician assistants were not considered physicians under
FECA. OWCP afforded appellant 30 days to submit additional evidence. No additional
evidence was received.
By decision dated September 16, 2016, OWCP accepted that the July 23, 2016
employment incident occurred at the time, place, and in the manner alleged, but denied the claim
because there was no medical evidence of record signed by a physician diagnosing an injury
causally related to the accepted July 23, 2016 incident.
On October 4, 2016 appellant requested reconsideration. He submitted copies of the
July 31, 2016 emergency room reports previously of record.
By decision dated September 4, 2016, OWCP denied reconsideration, finding that the
copies of previously submitted evidence were repetitive and, therefore, insufficient to warrant a
review of the merits of the claim.
On November 21, 2016 appellant again requested reconsideration. He contended that on
July 23, 2016, his left fifth finger became “jammed against a handle mounted” on a pillar.
Appellant alleged that a captain in the adjacent seat witnessed the incident and heard the “thud,”
and that two other employees sustained similar injuries on the same handle, which was later
removed from the pillar. He asserted that he delayed seeking treatment until July 31, 2016 as he
had prior scheduled vacation plans beginning July 24, 2016.
Appellant submitted a copy of the July 31, 2016 emergency room reports, signed on
November 16, 2016 by Dr. Robert Hulefeld, Board-certified in emergency medicine and director
of the walk-in unit where appellant was treated. Dr. Hulefeld noted his agreement with the
assessment, diagnosis, and management provided by the physician assistant.
By decision dated December 23, 2016, OWCP denied the claim finding that the medical
evidence of record was insufficient to establish causal relationship. It noted that the physician
assistant’s July 31, 2016 reports, as affirmed by Dr. Hulefeld, described a crush injury, differing
2

significantly from appellant’s account of the finger being bent in an unnatural position. OWCP
therefore, found that Dr. Hulefeld’s opinion was not based on a complete and accurate history of
the accepted incident, and was thus of insufficient probative value to establish a causal
relationship between that incident and the claimed injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any specific condition and/or disability for which compensation is claimed are
causally related to the employment injury.3
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components that must be considered conjunctively. First, the
employee must submit sufficient evidence to establish that he actually experienced the
employment incident that is alleged to have occurred.4 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.5
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
Appellant claimed that he injured his left fifth finger at work on July 23, 2016 while
driving a fire engine. In his August 2, 2016 claim (Form CA-1), he described catching his left
fifth finger on a pillar-mounted handle and bending it in an unnatural position. Appellant
clarified on November 17, 2016 that he jammed his finger against the handle, causing it to
hyperextend as he turned the steering wheel. OWCP accepted this version of events as factual.
2

Supra note 1.

3

J.F., Docket No. 09-1061 (issued November 17, 2009).

4

Gary J. Watling, 52 ECAB 278 (2001).

5

Deborah L. Beatty, 54 ECAB 340 (2003).

6

Solomon Polen, 51 ECAB 341 (2000).

3

In support of his claim, appellant provided reports from a hospital walk-in center dated
July 31, 2016, prepared by a physician assistant and signed on November 16, 2016 by
Dr. Hulefeld, Board-certified in emergency medicine and director of the walk-in unit. These
reports described a “crush injury” to the left fifth finger, but diagnosed a sprain of the proximal
interphalangeal joint of the left fifth finger. The inconsistent description of the incident, reduce
the probative quality of Dr. Hulefeld’s opinion.7 Moreover, appellant did not allege a crush
injury.
Additionally, Dr. Hulefeld did not set forth his medical reasoning supporting how the
accepted mechanism of catching and bending appellant’s fifth finger against the handle would
have caused the diagnosed sprain. This lack of medical rationale supporting Dr. Hulefeld’s
conclusions further reduces the probative value of his opinion.8
The Board notes that OWCP notified appellant by August 11, 2016 letter of the need to
provide rationalized medical evidence from a physician supporting causal relationship. As
appellant failed to submit such evidence, he failed to meet his burden of proof.
Appellant may submit additional evidence or argument with a written request for
reconsideration to OWCP within one year of the date of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish a
traumatic injury to the left fifth finger causally related to an accepted July 23, 2016 employment
incident.

7

See Beverly R. Jones, 55 ECAB 465 (2004).

8

See Frank D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 23, 2016 is affirmed.
Issued: July 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

